


--------------------------------------------------------------------------------



Exhibit 10.1


Trestle Holdings, Inc.


CONSULTING, CONFIDENTIALITY AND PROPRIETARY RIGHTS AGREEMENT


This Consulting, Confidentiality and Proprietary Rights Agreement ("Agreement")
is entered into as of the 25th day of May, 2007 (the “Effective Date”) by and
between Trestle Holdings, Inc., a Delaware corporation (the “Company”), and
Venor, Inc. (“Consultant”).


WHEREAS, the Company desires to engage Consultant to provide certain services as
set forth on Schedule attached hereto and as specified from time to time by the
Company.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions contained herein, the parties hereto agree as follows:


1.  Engagement.  The Company hereby engages Consultant, using Eric Stoppenhagen
(the “Principal”) to perform those duties set forth in the Schedule attached
hereto and such other duties as may be requested from time to time by the
Chairman or Board of Directors of the Company. Consultant hereby accepts such
engagement upon the terms and subject to conditions set forth in this Agreement.


2.  Compensation.  For the services rendered by Consultant under this Agreement,
the Company shall pay to Consultant the compensation specified in the Schedule,
subject to the terms and conditions set forth in this Agreement.


3.  Term and Survivability.  The term of this Agreement shall be for a period of
six months from the Effective Date.  Notwithstanding the foregoing, Company may
terminate this Agreement on or after thirty days (30) of providing written
notice to Consultant and Consultant may terminate this Agreement on or after
thirty days (30) of providing written notice to Company.  In addition, this
Agreement may be terminated if either party materially fails to perform or
comply with this Agreement or any material provision hereof. Termination shall
be effective five (5) days after notice of such material failure to perform or
comply with this Agreement or any material provision hereof to the defaulting
party if the defaults have not been cured within such five (5) day period.  In
the event that the Consultant is required to provide any services whatsoever
after the term of this Agreement, the Consultant shall be prepaid $200 per hour
for any time spent.  Upon termination of this Agreement the following sections
of this Agreement shall survive such termination:  Sections 3, 5, 6, 7, 8, 10,
12 and 13.


4.  Costs and Expenses of Consultant’s Performance.  Except as set forth on the
Schedule, all costs and expenses of Consultant’s performance hereunder shall be
borne by the Consultant.


5.  Taxes.  As an independent contractor, Consultant acknowledges and agrees
that it is solely responsible for the payment of any taxes and/or assessments
imposed on account of the payment of compensation to, or the performance of
services by Consultant pursuant this Agreement, including, without limitation,
any unemployment insurance tax, federal and state income taxes, federal Social
Security (FICA) payments, and state disability insurance taxes. The Company
shall not make any withholdings or payments of said taxes or assessments with
respect to amounts paid to Consultant hereunder; provided, however, that if
required by law or any governmental agency, the Company shall withhold such
taxes or assessments from amounts due Consultant, and any such withholding shall
be for Consultant's account and shall not be reimbursed by the Company to
Consultant. Consultant expressly agrees to make all payments of such taxes, as
and when the same may become due and payable with respect to the compensation
earned under this Agreement.


6.  Confidentiality.  Consultant agrees that Consultant will not, except when
required by applicable law or order of a court, during the term of this
Agreement or thereafter, disclose directly or indirectly to any person or
entity, or copy, reproduce or use, any Trade Secrets (as defined below) or
Confidential Information (as defined below) or other information treated as
confidential by the Company known, learned or acquired by the Consultant during
the period of the Consultant's engagement by the Company.  For purposes of this
Agreement, "Confidential Information" shall mean any and all Trade Secrets,
knowledge, data or know-how of the Company, any of its affiliates or of third
parties in the possession of the Company or any of its affiliates, and any
nonpublic technical, training, financial and/or business information treated as
confidential by the Company or any of its affiliates, whether or not such
information, knowledge, Trade Secret or data was conceived, originated,
discovered or developed by Consultant hereunder.  For purposes of this
Agreement, "Trade Secrets" shall include, without limitation, any formula,
concept, pattern, processes, designs, device, software, systems, list of
customers, training manuals, marketing or sales or service plans, business
plans, marketing plans, financial information, or compilation of information
which is used in the Company's business or in the business of any of its
affiliates.  Any information of the Company or any of its affiliates which is
not readily available to the public shall be considered to be a Trade Secret
unless the Company advises Consultant in writing otherwise. Consultant
acknowledges that all of the Confidential Information is proprietary to the
Company and is a special, valuable and unique asset of the business of the
Company, and that Consultant's past, present and future engagement by the
Company has created, creates and will continue to create a relationship of
confidence and trust between the Consultant and the Company with respect to the
Confidential Information.  Furthermore, Consultant shall immediately notify the
Company of any information which comes to its attention which might indicate
that there has been a loss of confidentiality with respect to the Confidential
Information. In such event, Consultant shall take all reasonable steps within
its power to limit the scope of such loss.


7.    Return of the Company’s Proprietary Materials.  Consultant agrees to
deliver promptly to the Company on termination of this Agreement for whatever
reason, or at any time the Company  may so request, all documents, records,
artwork, designs, data, drawings, flowcharts, listings, models, sketches,
apparatus, notebooks, disks, notes, copies and similar repositories of
Confidential Information and any other documents of a confidential nature
belonging to the Company, including all copies, summaries, records,
descriptions, modifications, drawings or adaptations of such materials which
Consultant may then possess or have under its control.  Concurrently with the
return of such proprietary materials to the Company, Consultant agrees to
deliver to the Company such further agreements and assurances to ensure the
confidentiality of proprietary materials.  Consultant further agrees that upon
termination of this Agreement, Consultant's, employees, consultants, agents or
independent contractors shall not retain any document, data or other material of
any description containing any Confidential Information or proprietary materials
of the Company.


8.   Assignment of Proprietary Rights.  Other than the Proprietary Rights listed
on the Schedule attached hereto, if any, Consultant hereby assigns and transfers
to the Company all right, title and interest that Consultant may have, if any,
in and to all Proprietary Rights (whether or not patentable or copyrightable)
made, conceived, developed, written or first reduced to practice by Consultant,
whether solely or jointly with others, during the period of Consultant's
engagement by the Company which relate in any manner to the actual or
anticipated business or research and development of the Company, or result from
or are suggested by any task assigned to Consultant or by any of the work
Consultant has performed or may perform for the Company.


Consultant acknowledges and agrees that the Company shall have all right, title
and interest in, among other items, all research information and all
documentation or manuals related thereto that Consultant develops or prepares
for the Company during the period of Consultant's engagement by the Company and
that such work by Consultant shall be work made for hire and that the Company
shall be the sole author thereof for all purposes under applicable copyright and
other intellectual property laws. Other than the Proprietary Rights listed on
the Schedule attached hereto, Consultant represents and covenants to the Company
that there are no Proprietary Rights relating to the Company's business which
were made by Consultant prior to Consultant's engagement by the Company.
Consultant agrees promptly to disclose in writing to the Company all Proprietary
Rights in order to permit the Company to claim rights to which it may be
entitled under this Agreement.  With respect to all Proprietary Rights which are
assigned to the Company pursuant to this Section 8, Consultant will assist the
Company in any reasonable manner to obtain for the Company's benefit patents and
copyrights thereon in any and all jurisdictions as may be designated by the
Company, and Consultant will execute, when requested, patent and copyright
applications and assignments thereof to the Company, or other persons designated
by the Company, and any other lawful documents deemed necessary by the Company
to carry out the purposes of this Agreement. Consultant will further assist the
Company in every way to enforce any patents, copyrights and other Proprietary
Rights of the Company.


9.  Trade Secrets of Others.  Consultant represents to the Company that its
performance of all the terms of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information or trade secrets
acquired by Consultant in confidence or in trust prior to its engagement by the
Company, and Consultant will not disclose to the Company, or induce the Company
to use, any confidential or proprietary information or material belonging to
others. Consultant agrees not to enter into any agreement, either written or
oral, in conflict with this Agreement.


10.  Other Obligations.  Consultant acknowledges that the Company, from time to
time, may have agreements with other persons which impose obligations or
restrictions on the Company regarding proprietary rights made or developed
during the course of work hereunder or regarding the confidential nature of such
work. Consultant agrees to be bound by all such obligations and restrictions and
to take all action necessary to discharge the obligations of the Company
hereunder.


11.  Independent Contractor.  Consultant shall not be deemed to be an employee
or agent of the Company for any purpose whatsoever. Consultant shall have the
sole and exclusive control over its employees, consultants or independent
contractors who provide services to the Company, and over the labor and employee
relations policies and policies relating to wages, hours, working conditions or
other conditions of its employees, consultants or independent contractors.


12. Non-Solicit. Consultant will not, during the term this Agreement and for one
year thereafter, directly or indirectly (whether as an owner, partner,
shareholder, agent, officer, director, employee, independent contractor,
consultant, or otherwise) with or through any individual or entity: (i) employ,
engage or solicit for employment any individual who is, or was at any time after
the Effective Date of this Agreement for any reason, an employee of the Company,
or otherwise seek to adversely influence or alter such individual's relationship
with the Company; or (ii) solicit or encourage any individual or entity that is,
or was after the Effective Date and immediately prior to the termination of this
Agreement for any reason, a customer or vendor of the Company to terminate or
otherwise alter his, her or its relationship with the Company or any of its
affiliates.


13. Equitable Remedies.  In the event of a breach or threatened breach of the
terms of this Agreement by Consultant, the parties hereto acknowledge and agree
that it would be difficult to measure the damage to the Company from such
breach, that injury to the Company from such breach would be impossible to
calculate and that monetary damages would therefore be an inadequate remedy for
any breach. Accordingly, the Company, in addition to any and all other rights
which may be available, shall have the right of specific performance, injunctive
relief and other appropriate equitable remedies to restrain any such breach or
threatened breach without showing or proving any actual damage to the Company.


14. Governing Law.  This Agreement shall be governed, construed and interpreted
in accordance with the internal laws of the State of California. In the event a
judicial proceeding is necessary, the sole forum for resolving disputes arising
under or relating to this Agreement are the Municipal and Superior Courts for
the County of Los Angeles, California or the Federal District Court for the
Central District of California and all related appellate courts, and the parties
hereby consent to the jurisdiction of such courts, and that venue shall be in
Los Angeles County, California.


15.  Entire Agreement: Modifications and Amendments.  The terms of this
Agreement are intended by the parties as a final expression of their agreement
with respect-to such terms as are included in this Agreement and may not be
contradicted by evidence of any prior or contemporaneous agreement. The Schedule
referred to in this Agreement is incorporated into this Agreement by this
reference. This Agreement may not be modified, changed or supplemented, nor may
any obligations hereunder be waived or extensions of time for performance
granted, except by written instrument signed by the parties or by their agents
duly authorized in writing or as otherwise expressly permitted herein.


16.  Attorneys Fees.  Should any party institute any action or proceeding to
enforce this Agreement or any provision hereof, or for damages by reason of any
alleged breach of this Agreement or of any provision hereof, or for a
declaration of rights hereunder, the prevailing party in any such action or
proceeding shall be entitled to receive from the other party all costs and
expenses, including reasonable attorneys' fees, incurred by the prevailing party
in connection with such action or proceeding.


17. Prohibition of Assignment.  This Agreement and the rights, duties and
obligations hereunder may not be assigned or delegated by Consultant without the
prior written consent of the Company. Any assignment of rights or delegation of
duties or obligations hereunder made without such prior written consent shall be
void and of no effect.


18.  Binding Effect: Successors and Assignment.  This Agreement and the
provisions hereof shall be binding upon each of the parties, their successors
and permitted assigns.


19.  Validity.  This Agreement is intended to be valid and enforceable in
accordance with its terms to the fullest extent permitted by law. If any
provision of this Agreement is found to be invalid or unenforceable by any court
of competent Jurisdiction, the invalidity or unenforceability of such provision
shall not affect the validity or enforceability of all the remaining provisions
hereof.


20. Notices.  All notices and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed duly given if delivered
personally or by telecopy or mailed by registered or certified mail (return
receipt requested) or by Federal Express or other similar courier service to the
parties at the following addresses or (at such other address for the party as
shall be specified by like notice)


(i)  If to the Company:
Trestle Holdings, Inc.
3940 Laurel Canyon Boulevard
Suite 327
Studio City, California 91604
Attn:  David Weiner,


(ii) If to the Consultant:
Venor, Inc.
1328 West Balboa
Newport Beach, CA 92661
Attn: Eric Stoppenhagen
Phone: (646) 594-8669

 


Any such notice, demand or other communication shall be deemed to have been
given on the date personally delivered or as of the date mailed, as the case may
be.




IN WITNESS WHEREOF, the parties hereto have executed this Consulting,
Confidentiality, and Proprietary Rights Agreement as of the Effective Date
written above.


Venor, Inc.




By:_________________________________
 
 
Name: Eric Stoppenhagen

 
Title:   Principal





Trestle Holdings, Inc.




By:_________________________________
 
 
Name: David Weiner

 
Title: Chairman


--------------------------------------------------------------------------------



Schedule
1.  DUTIES
A.  Financial Duties required to maintain a public shell


§  
Maintain accurate books and records of the Company including accounting.

§  
Oversee reviews and audits.

§  
Timely make appropriate and necessary filings.

§  
Handle all AP and AR related matters.

§  
Shut down operating activities.

§  
Oversee tax matters.

§  
Oversee legal matters as related to the operation of the shell.



C.  
Interim President and Secretary Duties



§  
Serve as interim President and Secretary.

§  
Perform the duties as set forth under Acticle 3 of the Trestle Holdings, Inc.
By-Laws dated July 10, 2002.



2.           SCHEDULE AND COMITTMENT OF TIME:
 
If at any time during the performance of this contract any phases of the
required tasks appear to be impossible of execution or if any phase cannot be
completed on schedule, it is agreed that Consultant will notify Company within
one (1) day of such determination.  At the time of such notification Consultant
shall explain to Company why a particular task is impossible to complete and
propose alternative procedures for achieving the desired result.


3.           REPORTING SCHEDULE:
 
Consultant shall report regularly, and not less frequent than once every two
weeks, to the Company his progress on the tasks enumerated above.


4.           COMPENSATION AND PAYMENT TERMS:


Consultant shall be paid $3,000 per month no later than the fifth day following
the Effective Date.  In the event the Consultant is requested to perform
services outside the Duties required to maintain a public shell, the Consultant
shall be paid at a rate of $200 per hour (“Hourly Services”).  Hourly Services
shall be pre-approved in advanced by email from any member of the Board of
Directors.


5           EXPENSES:
 
The Company shall prepay the Consultant $500 per month for office rent in the
location he chooses which may be limited to a home office.  Company agrees to
reimburse Consultant for reasonably necessary travel, phone and office expenses
other then rent. However, should such expenses exceed $500 in any given calendar
month; such expenses shall be pre-approved in advance by Company in order to
qualify to reimbursement. An email authorization by the Chairman of Company
shall be deemed a valid approval.


--------------------------------------------------------------------------------


